PER CURIAM.
Appellant Teresa Martinez appeals a trial court order summarily denying her motion to correct illegal sentence filed pursuant to Florida Rule of Criminal Procedure 3.800(a). She entered a plea to second degree murder committed in February, 1996. She did not appeal her sentence, but filed the subject motion to correct *518illegal sentence challenging her sentence as illegal under Heggs v. State, 759 So.2d 620 (Fla.2000). The state filed a response in the trial court arguing that appellant was subsequently resentenced in October, 2000 to correct any Heggs error, but neither the state nor the trial court provided documentation of this resentencing. The trial court summarily denied the motion based on the state’s response and purported attachments.
Since we have no record indication of appellant’s resentencing, we are constrained to reverse and remand either for attachment of portions of the record which defeat appellant’s Heggs challenge, and if there are none, for further proceedings. See Latiif v. State, 787 So.2d 834, 836 (Fla.2001); Henderson v. State, 780 So.2d 319, 320 (Fla. 4th DCA 2001).
REVERSED AND REMANDED.
WARNER, STEVENSON and HAZOURI, JJ., concur.